BRITT, Justice.
Defendant contends first that the trial court committed prejudicial error in overruling his objections to two questions asked a witness by the prosecuting attorney. This contention has no merit.
Police Officer A. R. Wood testified with respect to the blue and white Buick allegedly owned and operated by defendant on the night in question. After stating that he observed said automobile on that night, the officer was asked:
“And did you note the license plate at that time, Officer Wood?”
Defendant’s objection was overruled and the witness gave an affirmative answer. The witness was then asked:
“Would you please look to see if you can find the license number of the vehicle you saw on that date and time and at that location?”
Defendant’s objection was overruled and the witness stated that the license number was TEC-598.
Defendant argues that the questions were leading and, therefore, were prejudicial to him. We disagree. It is doubtful that the second question can be classified as “leading”. Even so, in the context of this case, we find neither question improper.
In State v. Greene, 285 N.C. 482, 206 S.E. 2d 229 (1974), Justice (now Chief Justice) Branch, speaking for this court, said:
*580“The trial judge in ruling on leading questions is aided by certain guidelines which have evolved over the years to the effect that counsel should be allowed to lead his witness on direct examination when ... (7) the examiner directs attention to the subject matter at hand without suggesting answers and (8) the mode of questioning is best calculated to elicit the truth. (Citations.)”
285 N.C. at 492-93.
Furthermore, it is firmly entrenched in the law of this state that it is within the sound discretion of the trial judge to determine whether counsel shall be permitted to ask leading questions, and in the absence of abuse the exercise of such discretion will not be disturbed on appeal. State v. Greene, supra; State v. Bass, 280 N.C. 435, 186 S.E. 2d 384 (1972); State v. Clanton, 278 N.C. 502, 180 S.E. 2d 5 (1971). We perceive no abuse of discretion here.
Defendant’s other contention is that the trial court committed prejudicial error in admitting evidence that was irrelevant. There is no merit to this contention.
Defendant argues that the court improperly permitted Officer Hugh Armstrong to testify that on 16 May 1980 he answered a call to 709 Dale Street; that when he arrived there he found Ralph Rankin, who had been shot, lying on the porch; that following conversations with several people at the scene, he began looking for defendant; that shortly thereafter he saw defendant sitting with a woman on the porch of a house nearby; that he called out to defendant by name; that defendant and the woman left the porch and ran through the open space between two houses; and that the officer pursued defendant but gave up the chase when he encountered an altercation with the woman.
It is well-settled that evidence is relevant if it has any logical tendency, however slight, to prove a fact in issue in the case being tried. 1 Stansbury’s North Carolina Evidence (Brandis Rev.) § 77; State v. Banks, 295 N.C. 399, 245 S.E. 2d 743 (1978); State v. Swift, 290 N.C. 383, 226 S.E. 2d 652 (1976).
In the first place, most of the challenged testimony was relevant to show flight by defendant. The flight of an accused person is admissible as some evidence of guilt. 2 Stansbury’s North *581Carolina Evidence (Brandis Rev.) § 178; State v. Jones, 292 N.C. 513, 234 S.E. 2d 555 (1977); State v. Lampkins, 283 N.C. 520, 196 S.E. 2d 697 (1973). The evidence showed that defendant had “walked away” from the police and left his car with them early in the morning of 15 May 1980. Considering what Ms. Ross and other witnesses had told them, and what they had found in the car, it is reasonable to assume that the officers were looking for defendant on the evening of 16 May 1980.
In the second place, at least part of the challenged testimony was relevant to place defendant in close proximity to the site where police found the pistol that could have fired the bullet into the wall of the Ross apartment.
Implicit in defendant’s argument is the suggestion that the challenged evidence tended to show defendant’s involvement in a separate and distinct offense. While a strained interpretation of the record might support this suggestion, the more reasonable interpretation is that while the police were responding to a call relating to the shooting of Ralph Rankin, they learned that defendant was in the area and they began looking for him in connection with the burglary and armed robbery charges. In any event, due to the overwhelming evidence against defendant in the cases now under review, we conclude that he was not prejudiced by any reference to the shooting of Ralph Rankin. “The burden is on defendant not only to show error but also to show that the error complained of affected the result adversely to him . ...” 4 Strong’s N.C. Index 3d, Criminal Law, § 167.
We conclude that defendant received a fair trial, free from prejudicial error.
No error.